Citation Nr: 0310226	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO for further 
evidentiary development.  The requested evidentiary 
development was completed and the case was returned to the 
Board.  

After reviewing the case, however, the Board determined that 
the VA had not complied with the notice and duty to assist 
requirements set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  
Specifically, the Board found that the VA had failed to 
comply with the holding of the United States Court of 
Veterans Appeals (Court) in Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring the VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  In that regard, the Board 
notes that its Remand of September 1999 predated enactment of 
the VCAA, and the veteran does not appear to have been 
provided notice of the VCAA since that time.  Accordingly, by 
a letter dated December 16, 2002, the Board sent the veteran 
notice of the enhanced duty to assist requirements as set 
forth in the VCAA.  

Since that time, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit issued a decision 
which essentially precludes the Board, absent a signed 
waiver, from adjudicating an appeal in which further 
evidentiary or due process development has been undertaken 
following review by the agency of original jurisdiction.  
Such is particularly applicable in cases where there is some 
question as to whether or not the newly developed evidence 
would allow for a full grant of the benefits sought.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, this case must now be remanded back to the RO once 
again in order that the above-captioned issues can be 
adjudicated by the agency of original jurisdiction.  


REMAND

As noted, on November 9, 2000, the President signed into law 
the VCAA, which provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist, and requires that notice of the VA's enhanced duty 
to assist be provided to the veteran and his service 
representative.  The VCAA was enacted after the Board 
remanded the case back to the RO in September 1999, and while 
a subsequent Supplemental Statement of the Case (SSOC) dated 
in August 2002 was provided to the veteran along with a cover 
letter, he was not advised of his rights and duties under the 
VCAA.  Therefore, he must be provided such notice and be 
afforded an opportunity to respond before the case can be 
properly adjudicated.  

The RO should provide the veteran and his service 
representative notice of the VA's enhanced duty to assist, 
and of his rights and duties under the VCAA.  Upon completion 
of the foregoing, the RO should readjudicate the issue of 
entitlement to service connection for PTSD on the basis of 
all available evidence, and provide the veteran with an 
additional SSOC containing all relevant statutes and 
regulations pertaining to his claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with all proper notice of his rights and 
duties under the VCAA, and of the VA's 
enhanced duty to assist under the new 
law.  In addition, the veteran should be 
afforded the time to which he is entitled 
to respond to the notice.  

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD on the basis of all available 
evidence, and ensure compliance with the 
notice and duty to assist provisions of 
the VCAA.  If the benefit sought is 
denied, the veteran and his service 
representative should be issued an SSOC 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met, and to comply with the holding of 
the U.S. Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs 
supra; and the holding of the U.S. Court of Appeals for 
Veterans Claims in Quartuccio v. Principi, supra.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with the present appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




